                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00366-FDW

JAMES DARIN SISK,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
KEVIN HOLDEN, et al.,                     )
                                          )
                  Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on periodic status review and Plaintiff’s Amended

Complaint [Doc. 9].

       On December 20, 2018, pro se Plaintiff James Darin Sisk (“Plaintiff”) filed suit under 42

U.S.C. § 1983 against Defendants Kevin Holden, identified as a Lieutenant in the Transylvania

County Sheriff’s Department, and the Transylvania County Sheriff’s Department. [Doc. 1].

Plaintiff claims that Defendants violated his constitutional right not to be subjected to cruel and

unusual punishment under the Eighth Amendment to the U.S. Constitution. [Id.]. Plaintiff’s

Complaint survived initial review as to Defendant Holden, but the Court ordered Plaintiff to file

an Amended Complaint to clarify the relief sought as well as certain allegations Plaintiff made

regarding his injuries. [Doc. 8].

       On September 23, 2019, Plaintiff filed an Amended Complaint in accordance with the

Court’s Order. In his Amended Complaint, Plaintiff also seeks to add two additional Defendants

in this matter: Jimmy Harris, identified as the Mayor of Transylvania County; and (2) Joshua

Laughter, identified as a Sergeant with the Transylvania Sheriffs Department. As to Defendant
Laughter, Plaintiff alleges he was directly involved in the alleged assault on the Plaintiff that is the

subject of Plaintiff’s original Complaint. [See Doc. 9-1 at 1-3]. Plaintiff makes no allegations

against Defendant Harris and attempts to sue him solely in his official capacity as Mayor. [See

id.]. For a government official to be held liable under Section 1983 in his individual capacity, the

plaintiff must demonstrate that the defendant personally participated in the alleged denial of rights.

Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S Ct. 1937 (2009); see Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 663 n.7 (1978). Plaintiff, here, has made no allegations of personal participation

against Defendant Harris. The Court will, therefore, dismiss Defendant Harris.

        IT IS, THEREFORE, ORDERED that:
        (1)     The Plaintiff’s claim against Defendant Jimmy Harris shall be dismissed and

                Defendant Harris shall be terminated as a Defendant in this matter. See 28 U.S.C.

                §§ 1915(e); 1915A.

        (2)     The Clerk is directed to mail summons forms to Plaintiff for Plaintiff to fill out and

                identify Defendants Holden and Laughter in the summonses for service of process,

                and then return the summonses to the Court. Plaintiff is required to provide the

                necessary information for the U.S. Marshal to effectuate service. Once the Court

                receives summonses from Plaintiff, the Clerk shall then direct the U.S. Marshal to

                effectuate service upon Defendants.

                                                       Signed: November 14, 2019




                                                   2
